DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-18 are objected to because of the following informalities:  Claim 15 recites, “the outputs” in line 6, which should be corrected to have proper antecedent basis.  Appropriate correction is required. Claims 16-18 depend from objected claim 15.
Claim 15 recites, “the output” in line 13, which should be corrected to have proper antecedent basis.  Appropriate correction is required.
Claim 16 recites, “the output” in line 2, which should be corrected to have proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumazawa et al. (EP 2 955 848, IDS Document).
Regarding Claim 11, Kumazawa discloses a method of arranging fuses (arranging fuses 140, 240  in 150, Figures 2-3, 13) comprising: 
determining a set of at least two desired output connections (153, 152, Figures 2-3, 13) of a circuit having a common input (comprising 151 connected to Vb, 200, Figures 2-3, 1); 
determining a set of fuse trip ratings for the corresponding set of at least two desired output connections, the set of fuse trip ratings defining a common fuse rating characteristic (Paragraph 22, “The current interruption effect achieved by the current fuse 240 is remarkable in the case where the insulating layer of the printed circuit board 150 is carbonized, and a current path CP is formed between the wiring trace 161 on the high side of the thermal fuse 140 and signal ground connection wiring trace a72. In such a case, although the thermal fuse 140 cannot interrupt the current, the current fuse 240 can interrupt current….”, Paragraph 17, “…thermal fuse 140, a thermal fuse through which a large current for the glow plug can flow…..the thermal fuse 140 have an interrupting current of 200 A or greater…”); 
comparing the set of electrical characteristics for the set of at least two desired output connections (Paragraphs 22, 17) and selecting a first fuse corresponding to a first desired output connection having the largest determined fuse trip rating (Paragraph 17, “…thermal fuse 140, a thermal fuse through which a large current for the glow plug can flow…..the thermal fuse 140 have an interrupting current of 200 A or greater…”, 140 selected for a desired output connection at 152, Figures 2-3, 13) and at least one 
disposing the first fuse at the common input (140 disposed between 151, Vb and 130, 120, Figures 2-3, 13) and disposing the at least one other fuse at the second desired output connection, downstream of the first fuse (240 disposed at 153 downstream of 140, Figures 2-3, 13).
Regarding Claim 13, Kumazawa discloses the method of Claim 11, wherein the disposing at least the one other fuse includes disposing at least the one other fuse in electrical parallel with the first desired output connection (240 disposed between 130 and 153 in electrical parallel with the output connection to 152).
Regarding Claim 14, Kumazawa discloses the method of Claim 13, wherein the disposing at least the second fuse includes disposing at least the second fuse such that failure of the second fuse does not interrupt the connection between the common input and the first desired output connection (Figures 2-3, 13, 240 opens connection to ground output). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kumazawa et al. (EP 2 955 848, IDS Document) in view of Watanabe et al. (JP 04204063) and Folken (US 2011//0291411).
Regarding Claim 15, Kumazawa discloses a printed circuit board (150, Figures 2-3, 13) comprising: 
a power input configured to connect to a power source (comprising 151 connected to Vb, 200, Figures 2-3, 13);  
a first output (comprising a first output 153, Figures 2-3, 13); 
a second output coupled with the power input, in electrical parallel with the first output, the second output connected with an electrical load (comprising 152 coupled to the power input Vb, 110, 151, in parallel with output 153 and connected to load 300, Figures 2-3, 13);
the at least one power switching element disposed between the power input and the outputs (comprising 130, 120 disposed between the power input 151 and the outputs 153, 152, Figures 2-3, 13); 

a load fuse (comprising 240, Figures 2-4, 13) electrically in series between the at least one power switching element and the first output (240 electrically series with 130 and 152 and load 300, Figures 2-3, 13), wherein the load fuse has a trip rating lower than the input fuse, and wherein the load fuse and the input fuse define a common fuse trip rating characteristic (Paragraph 22, “The current interruption effect achieved by the current fuse 240 is remarkable in the case where the insulating layer of the printed circuit board 150 is carbonized, and a current path CP is formed between the wiring trace 161 on the high side of the thermal fuse 140 and signal ground connection wiring trace a72. In such a case, although the thermal fuse 140 cannot interrupt the current, the current fuse 240 can interrupt current….”, Paragraph 17, “…thermal fuse 140, a thermal fuse through which a large current for the glow plug can flow…..the thermal fuse 140 have an interrupting current of 200 A or greater…”);
wherein the at least one power switching element operably controls the energizing of an electrical load connected with the output (130’s operating state controls power flow to load 300, Figures 2-3, 13).
Kumazawa does not disclose additional output connected with an additional electrical load (Kumazawa’s first output is connected to ground). 
Folken discloses a system (power distribution system, Figure 1) comprising power input configured to connect to a power source (power input to 40 from power source 22, Figure 1), an input fuse (40, Figure 1), at least one electrical component (26, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the printed circuit board of Kumazawa, an additional output connected with an additional electrical load as taught by Folken, such that the same power input can be used to operate additional loads having different functionalities. 
Allowable Subject Matter
Claims 1, 3-10 allowed.
Claims 12, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, Kumazawa discloses a printed circuit board (150, Figures 2, 4, 13) comprising: 
a power input area having a power input configured to connect to a power source (comprising 151 connected to Vb, 200, Figures 2, 4, 13); 
at least one electrical component connected to the power input (comprising 130, 120, Figures 2, 4, 13); 
a first output connected to the at least one electrical component and configured to connect to a ground (output comprising 153 connected to 130, 120 and ground SG, Figures 2, 4, 13);

an input fuse (comprising 140, Figures 2, 4, 13) disposed between the power input and the at least one electrical component (140 disposed between 151, Vb and 130, 120, Figures 2, 4, 13), and having a second trip rating higher than the first trip rating (Paragraph 22, “The current interruption effect achieved by the current fuse 240 is remarkable in the case where the insulating layer of the printed circuit board 150 is carbonized, and a current path CP is formed between the wiring trace 161 on the high side of the thermal fuse 140 and signal ground connection wiring trace a72. In such a case, although the thermal fuse 140 cannot interrupt the current, the current fuse 240 can interrupt current….”, Paragraph 17, “…thermal fuse 140, a thermal fuse through which a large current for the glow plug can flow…..the thermal fuse 140 have an interrupting current of 200 A or greater…”); 
a first conductive path interconnecting the power input with the first output (current path trace of switch IC 130 between Vb and ground, Figures 2, 4, 13, 
Kumazawa does not disclose the first output being directly connected to power consuming load (load fuse 240 is disposed in the ground path/connection to the power consuming load 300) and does not disclose a layer structure to include a power input area having the power input, a first conductive layer interconnecting the power input with the first output, a second conductive layer connected to an electrical ground, and a third conductive sense layer between the first and second conductive layers, and wherein non-conductive material separates the first conductive layer from the third conductive sense layer, and the third conductive sense layer from the second conductive layer.
Ono discloses a printed circuit board (Figures 1-3) comprising a load fuse having a lower rating disposed between an electrical component and a power consuming load (F2 disposed between 707 and 110, Figures 1A, 1B, Claim 2, Abstract, Paragraph 10) and an input fuse having a higher rating disposed between a power input and the electrical component (F1 disposed between input comprising 10 and 707, Figures 1A, 1B, Claim 2, Abstract, Paragraph 10). 
Watanabe discloses a printed circuit board and detecting electrical fault in the printed circuit board (20 comprising 22, 21, Figure 4, 24, Figures 1-4, 7-8, 11), wherein the printed circuit board include a power input area having the power input, a first conductive layer interconnecting the power input with the first output (comprising signal layer 1, Figures 1, 7), a second conductive layer connected to an electrical ground (comprising earth layer 6, Figures 1, 7), and a third conductive sense layer between the 
Kumazawa, Ono and Watanabe, alone or in combination does not disclose the first conductive layer interconnecting the power input with the first output, in combination with the other recited elements of Claim 1, therefore allowable (please also see Applicant’s arguments toward the combination of references on Pages 10-14 of the Arguments), Claims 3-10 depend from Claim 1.
Regarding Claim 12, Kumazawa discloses the method of Claim 11, wherein disposing the first fuse includes disposing the first fuse at a power input area having the common input (area comprising power input Vb, Figures 2, 4, 13), a first conductive path interconnecting the power input with the first output (current path trace of switch IC 130 between Vb and ground, Figures 2, 4, 13, Paragraph 5) and detecting fault in the printed circuit board (Paragraph 22, detecting insulating layer breakdown/carbonization). 
Kumazawa does not disclose a layer structure a layer structure to include the power input area having the power input, a first conductive layer interconnecting the common input with the at least two desired output connections, a second conductive layer connected to lower electrical potential, and a third conductive sense layer between the first and second conductive layers, and wherein non-conductive material separates 
Watanabe discloses a printed circuit board and detecting electrical fault in the printed circuit board (20 comprising 22, 21, Figure 4, 24, Figures 1-4, 7-8, 11), wherein the printed circuit board include a power input area having the power input, a first conductive layer interconnecting the power input with the first output (comprising signal layer 1, Figures 1, 7), a second conductive layer connected to an electrical ground (comprising earth layer 6, Figures 1, 7), and a third conductive sense layer between the first and second conductive layers (comprising detection layer 3, 4, Figures 1, 7), and wherein non-conductive material separates the first conductive layer from the third conductive sense layer (insulating layer 2 between layer 1 and 3,4, Figures 1, 7), and the third conductive sense layer from the second conductive layer (insulating layer 5 between 3,4 and 1, Figures 1, 7). 
Kumazawa and Watanabe, alone or in combination does not disclose the first conductive layer interconnecting the common input with the at least two desired output connections, in combination with the other recited elements of Claim 12, and would be allowable, if rewritten in independent form including all limitations of parent claim 11 (please also Applicant’s arguments toward the rejection of Claim 12 and Watanabe reference and the combination of Kumazawa and Watanabe, on Page 13 of the Remarks).
Regarding Claim 16, combination of Kumazawa and Folken discloses the printed circuit board of Claim 15 comprising a power input area having a power input (area comprising power input Vb, Figures 2, 4, 13), a first conductive path interconnecting the 
Combination of Kumazawa and Folken does not specifically disclose a layer structure to include the power input area having the power input, a first conductive layer interconnecting the power input with the first output, a second conductive layer connected to an electrical ground, and a third conductive sense layer between the first and second conductive layers, and wherein non-conductive material separates the first conductive layer from the third conductive sense layer, and the third conductive sense layer from the second conductive layer.
Watanabe discloses a printed circuit board and detecting electrical fault in the printed circuit board (20 comprising 22, 21, Figure 4, 24, Figures 1-4, 7-8, 11), wherein the printed circuit board include a power input area having the power input, a first conductive layer interconnecting the power input with the first output (comprising signal layer 1, Figures 1, 7), a second conductive layer connected to an electrical ground (comprising earth layer 6, Figures 1, 7), and a third conductive sense layer between the first and second conductive layers (comprising detection layer 3, 4, Figures 1, 7), and wherein non-conductive material separates the first conductive layer from the third conductive sense layer (insulating layer 2 between layer 1 and 3,4, Figures 1, 7), and the third conductive sense layer from the second conductive layer (insulating layer 5 between 3,4 and 1, Figures 1, 7).
Kumazawa, Folken and Watanabe, alone or in combination does not disclose the first conductive layer interconnecting the common input with the at least two desired .
Response to Arguments
Applicant's arguments filed on 3/17/2022 have been fully considered but they are not persuasive and/or rendered moot in view as discussed below.
Applicant’s arguments, on Pages 10-14 of the Remarks toward the 103 rejection of Claim 1 and its dependent claims are rendered moot as the claims are allowed.
Applicant’s arguments, on Page 14 of the Remarks toward the 103 rejection of Claim 12 and 16-18 are rendered moot as the claims are objected.
The Applicant argues, on Pages 8-10 of the Remarks that Kumazawa does not teach the two desired output connections, as claimed in Claim 11.
In response, examiner respectfully notes that Kumazawa discloses the two desired output connections 152, 153 of a circuit having common input Vb, 200, 110 as shown in Figures 2, 4, 13. Examiner further respectfully notes that claim recites, only two desired output connections, limited by having a common input and does not recite two loads, and the outputs 152, 153 of Kumazawa meet the recited output connections. 
The Applicant further argues, on Pages 9-11 of the Remarks that Kumazawa discloses a thermal fuse 140 and a current fuse 240 having dissimilar fuse rating characteristics, not having common fuse ratings characteristics as claimed. 

Examiner further respectfully notes that as shown in Figures 2, 4, and 13 of Kumazawa, input fuse 140 and load fuse 240 are in series path between Vb and ground SG, and Paragraph 22 discloses “….a current path CP is formed between the wiring trace 161 on the high side of the thermal fuse 140 and signal ground connection wiring trace a72. In such a case, although the thermal fuse 140 cannot interrupt the current, the current fuse 240 can interrupt current….”.  Kumazawa’s disclosure above, 140 and 240 in the same series current path, only 240 opens/interrupts current is based on the trip rating of the fuses, In this case, 140 having higher trip rating does not trip/interrupt, 240 having lower rating trips/interrupts the current path.  
Regarding Applicant’s arguments on Page 14 of the Remarks, toward Claim 15 in general and toward the limitations of input fuse and load fuse, examiner respectfully notes that the input fuse 140 and load fuse 240 of Kumazawa reference meet the argued upon limitations as discussed above in the rejection and in the response to arguments toward claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choo (US 2004/0156160); Bruch et al. (US 5,014,156); Ikari (US 5,438,310) discloses in Figures 4-5, a fuse box comprising input fuse 11 having higher rating and load fuse/s 3, 15 with lower ratings; Kato et al. (US 9,799,478) discloses in .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 3/22/2022